Pannell, Judge.
The notice of appeal was filed on December 2, 1966. On February 15, 1967, appellant made a motion for extension of time for filing the transcript of the proceedings and the court on said date entered an order granting an extension of time until May 1, 1967. The transcript having been filed more than 30 days after the notice of appeal, and *331the motion for extension of time having been made after the time for filing the transcript had expired (Sec. 6 of the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 21) requires that such motion be made within the 30’ days), the appeal must be dismissed. Davis v. Davis, 222 Ga. 579 (151 SE2d 123); Threatt v. McElreath, 223 Ga. 153 (154 SE2d 20).
Argued June 12, 1967
Decided September 19, 1967.
Arthur K. Bolton, Attorney General, Richard L. Chambers, Assistant Attorney General, Robert L. Royal, William A. Ingram, Deputy Assistant Attorneys General, John T. Minor, III, for appellant.
Mitchell & Mitchell, Warren N. Coppedge, Jr., for appellees.

Appeal dismissed.


Bell, P. J., and Whitman, J., concur.